DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 12/06/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 1-10 objected to because of the following informalities:  
Regarding Claim 1, claim 1 recites the grammatical or typographical error “the optical fiber having extended optical spectrum that include a plurality of bands” in lines 2-3. The Examiner suggests amending this to read, “the optical fiber having an extended optical spectrum that includes a plurality of bands”.
Claims 2-10 depend from claim 1 and are therefore objected to for the same reason(s) as stated above.
Regarding Claim 9, claim 9 recites the grammatical or typographical error “performing Raman amplifier” in line 2. The Examiner suggests amending this to read, “performing Raman amplification”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-9, 16-17, and 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 7, claim 7 recites the limitation “tighter specifications”. The term “tighter” in claim 7 is a relative term which renders the claim indefinite. The term “tighter” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Specifically, the Applicant has not defined what the claimed specifications are “tighter” than (i.e. tighter relative to what).
Additionally, where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “tighter” has the accepted meaning “having elements closer together.”  The term is indefinite because the specification does not clearly redefine the term. As such, it is unclear what is meant by gain flattening specifications “having elements closer together”.
Claim 8 depends from claim 7 and is therefore rejected for the same reason(s) of indefiniteness as stated above. 
Regarding Claim 9, claim 9 recites the limitation “longer distances”. The term “longer” in claim 9 is a relative term which renders the claim indefinite. The term “tighter” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Specifically, the Applicant has not defined what the claimed distances are “longer” than (i.e. longer relative to what).
Regarding Claim 16, claim 16 recites the limitation “wherein gain flattening filtering with tighter specifications in different bands”. This limitation contains numerous grammatical or typographical errors which renders the meaning of the limitation unclear and indefinite. 
Additionally, claim 16 recites the limitation “tighter specifications”. The term “tighter” in claim 16 is a relative term which renders the claim indefinite. The term “tighter” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Specifically, the Applicant has not defined what the claimed specifications are “tighter” than (i.e. tighter relative to what).
Additionally, where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “tighter” has the accepted meaning “having elements closer together.”  The term is indefinite because the specification does not clearly redefine the term. As such, it is unclear what is meant by gain flattening specifications “having elements closer together”.
Claim 17 depends from claim 16 and is therefore rejected for the same reason(s) of indefiniteness as stated above.
Regarding Claim 20, Claim 20 recites the limitation “the optical fiber” in line 8, and “the optical fiber” in line 13. However, claim 20 previously establishes “at least two nodes with optical fibers interconnecting any of the at least two nodes” in line 2, and “a tunable edge filter connected to an optical fiber” in line 6. As such, it is unclear as to which “optical fiber” the limitations of lines 8 and 13 are referring. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-5 and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frankel et al. US 2010/0329686 A1 (hereinafter Frankel) in view of Roorda et al. US 2002/0186432 A1 (hereinafter Roorda).
Regarding Claim 1, Frankel teaches a method comprising steps of: for operation on an optical fiber in an optical network (fiber optic communication network having one or more optical fibers 30, Fig. 2; Fig. 4; Abst.; Par. 26-27) with the optical fiber having extended optical spectrum (optical communication systems provided with extended bandwidth coverage using channels, Abst.; Par. 8-11; Par. 24-27; Figures 1-4) that include a plurality of bands including at least the C-band (88 channels representing conventional C-Band wavelengths, Abst.; Par. 8-11; Par. 24-27; Figures 1-3) and one or more additional bands (40 channels in an extended L-band, Abst.; Par. 8-11; Par. 24-27; Figures 1-4), segmenting the plurality of bands by distance (40 channels in an express L-band for far-spaced network nodes, 88 channels in C-band for shorter connections, Abst.; Par. 8-11; Par. 24-27; Figures 1-7) based on different transmission specifications for the plurality of bands (shorter connections and “far-spaced” connections having different transmission characteristics impacting optical reach, Abst.; Par. 8-11; Par. 24-27; Figures 1-4) based on amplifiers used for corresponding bands (channels in C-band may require a traditional C-band amplifier, and channels in the L-band may require a traditional L-band amplifier, Abst.; Par. 24-25); and placing one or more channels on the optical fiber in a corresponding band of the plurality of bands based on a distance between nodes associated with each of the one or more channels (40 channels in an express L-band for far-spaced network nodes, 88 channels in C-band for shorter connections, Abst.; Par. 8-11; Par. 24-27; Figures 1-7).
Frankel does not teach segmenting the bands based on fiber types. However, Frankel does suggest that different fiber types may be used in the network (In an exemplary embodiment, the fiber link 120 is non-dispersion shifted fiber (NDSF) but may be implemented using other types of fiber such as dispersion-shifted fiber (DSF), non-zero dispersion-shifted fiber (NZ-DSF), and the like, Par. 29). Additionally, Roorda teaches that the choice between C-band and L-band depends on the target fiber type, because the L-band works on all fiber types, while the capacity of a C-band is significantly reduced on certain fiber types (Par. 121).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Frankel to include segmenting the bands based on fiber types, because Frankel suggests that different fiber types may be used in the network, and because the choice between C-band and L-band depends on the target fiber type, as the L-band works on all fiber types, while the capacity of a C-band is significantly reduced on certain fiber types. Thus, one of ordinary skill in the art would be motivated to segment the C-band of Frankel onto only fiber types appropriate for the C-band, to ensure no reduction in capacity occurs, whereas the requirements for the L-band are less restrictive.  
Regarding Claim 3, Frankel as modified by Roorda teaches the method of claim 1, wherein the plurality of bands include two bands (Frankel, C-band and L-band, Abst.; Par. 8-11; Par. 24-27; Figures 1-4) and the segmenting includes a local band (Frankel, 88 channels in C-band for shorter connections, Abst.; Par. 8-11; Par. 24-27; Figures 1-4) and an express band (Frankel, 40 channels in an express L-band for far-spaced network nodes, Abst.; Par. 8-11; Par. 24-27; Figures 1-4), the local band configured for transmission of optical signals between nodes having a relatively shorter distance therebetween (Frankel, 88 channels in C-band for shorter connections, Abst.; Par. 8-11; Par. 24-27; Figures 1-4), the express band configured for transmission of optical signals between nodes having a relatively longer distance therebetween (Frankel, 40 channels in an express L-band for far-spaced network nodes, Abst.; Par. 8-11; Par. 24-27; Figures 1-4).
Regarding Claim 4, Frankel as modified by Roorda teaches the method of claim 1, wherein the plurality of bands includes at least two bands (Frankel, C-band and L-band, Abst.; Par. 8-11; Par. 24-27; Figures 1-4) and the segmenting includes a local band (Frankel, 88 channels in C-band for shorter connections, Abst.; Par. 8-11; Par. 24-27; Figures 1-4) and an express band (Frankel, 40 channels in an express L-band for far-spaced network nodes, Abst.; Par. 8-11; Par. 24-27; Figures 1-4), the local band configured for transmission of optical signals between nodes having a relatively shorter distance therebetween (Frankel, 88 channels in C-band for shorter connections, Abst.; Par. 8-11; Par. 24-27; Figures 1-4), the express band configured for transmission of optical signals between nodes having a relatively longer distance therebetween (Frankel, 40 channels in an express L-band for far-spaced network nodes, Abst.; Par. 8-11; Par. 24-27; Figures 1-4).
Frankel does not explicitly teach a third band, being an ultra-express band, the ultra- express band configured for transmission of optical signals between nodes having a relatively longer distance therebetween than the express band. However, Frankel does contemplate the use of both "express" channels and "ultra-express" channels, for the purpose of extending reach capabilities between far-spaced network nodes (Abst.; Par. 8; Par. 24).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Frankel to include a third band, being an ultra-express band, the ultra- express band configured for transmission of optical signals between nodes having a relatively longer distance therebetween than the express band, because Frankel would have suggested to one of ordinary skill in that the optical spectrum of a network can be segmented into multiple tiers such as "express" channels and "ultra-express" channels, for the purpose of extending reach capabilities between far-spaced network nodes, thus segmenting the express band further into an express band and an ultra-express band would provide greater flexibly in reach capabilities and spectral utilization of the network (i.e. being able to transmit channels across relatively short, medium, and long distances).
Regarding Claim 5, Frankel as modified by Roorda teaches the method of claim 1, wherein the one or more additional bands includes a combination of sub-bands covering less than the L-band having a range of wavelengths from about 1565 nm to about 1625 nm (Frankel teaches extending the spectrum into the L-band, but specifies that the network only supports wavelengths up to 1615 nm [see Par. 25], thus this extended L-band does not cover the full L-band spectrum up to 1625 nm, Abst.; Par. 8-11; Par. 24-26; Figures 1-3) and/or less than the S-band having a range of wavelengths from about 1460 nm to about 1530 nm.
Regarding Claim 9, Frankel as modified by Roorda teaches the method of claim 1, further comprising performing Raman amplifier in bands with longer distances based on the segmenting (Frankel, system may employ Raman amplifiers to amplify channels in both the C-band and L-band, the L-band used for far-spaced network nodes, Abst.; Par. 8-11; Par. 24-25; Claim 2; Claim 10).
Regarding Claim 10, Frankel as modified by Roorda teaches the method of claim 1, further comprising utilizing a fixed multiplexer and demultiplexer structure for an express band (Frankel, MUX 48 and DE-MUX 56, Fig. 4; Par. 27); and utilizing a wavelength selective switch for a local band (Frankel, ROADM WSS 58 and 60, Fig. 4; Par. 27).

Claim(s) 6, 11, 13-15, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frankel in view of Roorda and Wang et al. US 2005/0281504 A1 (hereinafter Wang).
Regarding Claim 6, Frankel as modified by Roorda teaches the method of claim 1, wherein the segmenting is via a filter (Frankel, thin-film optical filter configured to separate the express connection channels and the short connection channels, Par. 9-10; Par. 42; Claim 4; Claim 12).
Frankel as modified by Roorda does not teach a tunable edge filter. However, Wang teaches that a tunable edge filter can be designed to separate an input optical signal (601, Fig. 6B) into two separate wave bands (605 and 606, Fig. 6B) above or below an edge of their respective passbands, allowing any particular set of wavebands to be dynamically selected (Par. 24).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Frankel as modified by Roorda such that the filter is a tunable edge filter, because a tunable edge filter can be designed to separate an input optical signal into two separate wave bands above or below an edge of their respective passbands, allowing any particular set of wavebands to be dynamically selected.
Regarding Claim 11, Frankel teaches an optical node (network nodes, Abst.; Par. 8-11; Par. 24-27; Figures 1-4) comprising: a filter (thin-film optical filter configured to separate the express connection channels and the short connection channels, Par. 9-10; Par. 42; Claim 4; Claim 12) connected to an optical fiber in an optical network (fiber optic communication network having one or more optical fibers 30, Fig. 2; Fig. 4; Abst.; Par. 26-27), wherein the filter is configured to segment an extended optical spectrum on the optical fiber (optical communication systems provided with extended bandwidth coverage using channels, Abst.; Par. 8-11; Par. 24-27; Figures 1-4; thin-film optical filter configured to separate the express connection channels and the short connection channels, Par. 9-10; Par. 42; Claim 4; Claim 12) into a plurality of bands including at least the C-band (88 channels representing conventional C-Band wavelengths, Abst.; Par. 8-11; Par. 24-27; Figures 1-3) and one or more additional bands (40 channels in an extended L-band, Abst.; Par. 8-11; Par. 24-27; Figures 1-4), wherein the plurality of bands are segmented by distance (40 channels in an express L-band for far-spaced network nodes, 88 channels in C-band for shorter connections, Abst.; Par. 8-11; Par. 24-27; Figures 1-7) based on different transmission specifications for the plurality of bands (shorter connections and “far-spaced” connections having different transmission characteristics impacting optical reach, Abst.; Par. 8-11; Par. 24-27; Figures 1-4) that are due to amplifiers used for corresponding bands (channels in C-band may require a traditional C-band amplifier, and channels in the L-band may require a traditional L-band amplifier, Abst.; Par. 24-25), and wherein one or more channels are placed on the optical fiber in a corresponding band of the plurality of bands based on a distance associated with each of the one or more channels (40 channels in an express L-band for far-spaced network nodes, 88 channels in C-band for shorter connections, Abst.; Par. 8-11; Par. 24-27; Figures 1-7).
Frankel does not teach segmenting the bands based on fiber types. However, Frankel does suggest that different fiber types may be used in the network (In an exemplary embodiment, the fiber link 120 is non-dispersion shifted fiber (NDSF) but may be implemented using other types of fiber such as dispersion-shifted fiber (DSF), non-zero dispersion-shifted fiber (NZ-DSF), and the like, Par. 29). Additionally, Roorda teaches that the choice between C-band and L-band depends on the target fiber type, because the L-band works on all fiber types, while the capacity of a C-band is significantly reduced on certain fiber types (Par. 121).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Frankel to include segmenting the bands based on fiber types, because Frankel suggests that different fiber types may be used in the network, and because the choice between C-band and L-band depends on the target fiber type, as the L-band works on all fiber types, while the capacity of a C-band is significantly reduced on certain fiber types. Thus, one of ordinary skill in the art would be motivated to segment the C-band of Frankel onto only fiber types appropriate for the C-band, to ensure no reduction in capacity occurs, whereas the requirements for the L-band are less restrictive.
Additionally, Frankel as modified by Roorda does not teach a tunable edge filter. However, Wang teaches that a tunable edge filter can be designed to separate an input optical signal (601, Fig. 6B) into two separate wave bands (605 and 606, Fig. 6B) above or below an edge of their respective passbands, allowing any particular set of wavebands to be dynamically selected (Par. 24).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Frankel as modified by Roorda such that the filter is a tunable edge filter, because a tunable edge filter can be designed to separate an input optical signal into two separate wave bands above or below an edge of their respective passbands, allowing any particular set of wavebands to be dynamically selected.
Regarding Claim 13, Frankel as modified by Roorda and Wang teaches the optical node of claim 11, wherein the plurality of bands include two bands (Frankel, C-band and L-band, Abst.; Par. 8-11; Par. 24-27; Figures 1-4) and the plurality of bands include a local band (Frankel, 88 channels in C-band for shorter connections, Abst.; Par. 8-11; Par. 24-27; Figures 1-4) and an express band (Frankel, 40 channels in an express L-band for far-spaced network nodes, Abst.; Par. 8-11; Par. 24-27; Figures 1-4), the local band configured for transmission of optical signals between nodes having a relatively shorter distance therebetween (Frankel, 88 channels in C-band for shorter connections, Abst.; Par. 8-11; Par. 24-27; Figures 1-4), the express band configured for transmission of optical signals between nodes having a relatively longer distance therebetween (Frankel, 40 channels in an express L-band for far-spaced network nodes, Abst.; Par. 8-11; Par. 24-27; Figures 1-4).
Regarding Claim 14, Frankel as modified by Roorda and Wang teaches the optical node of claim 11, wherein the plurality of bands include at least two bands (Frankel, C-band and L-band, Abst.; Par. 8-11; Par. 24-27; Figures 1-4) and the plurality of bands include a local band (Frankel, 88 channels in C-band for shorter connections, Abst.; Par. 8-11; Par. 24-27; Figures 1-4) and an express band (Frankel, 40 channels in an express L-band for far-spaced network nodes, Abst.; Par. 8-11; Par. 24-27; Figures 1-4), the local band configured for transmission of optical signals between nodes having a relatively shorter distance therebetween (Frankel, 88 channels in C-band for shorter connections, Abst.; Par. 8-11; Par. 24-27; Figures 1-4), the express band configured for transmission of optical signals between nodes having a relatively longer distance therebetween (Frankel, 40 channels in an express L-band for far-spaced network nodes, Abst.; Par. 8-11; Par. 24-27; Figures 1-4).
Frankel does not explicitly teach a third band, being an ultra-express band, the ultra- express band configured for transmission of optical signals between nodes having a relatively longer distance therebetween than the express band. However, Frankel does contemplate the use of both "express" channels and "ultra-express" channels, for the purpose of extending reach capabilities between far-spaced network nodes (Abst.; Par. 8; Par. 24).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Frankel to include a third band, being an ultra-express band, the ultra- express band configured for transmission of optical signals between nodes having a relatively longer distance therebetween than the express band, because Frankel would have suggested to one of ordinary skill in that the optical spectrum of a network can be segmented into multiple tiers such as "express" channels and "ultra-express" channels, for the purpose of extending reach capabilities between far-spaced network nodes, thus segmenting the express band further into an express band and an ultra-express band would provide greater flexibly in reach capabilities and spectral utilization of the network (i.e. being able to transmit channels across relatively short, medium, and long distances).
Regarding Claim 15, Frankel as modified by Roorda and Wang teaches the optical node of claim 11, wherein the one or more additional bands includes a combination of sub-bands covering less than the L-band having a range of wavelengths from about 1565 nm to about 1625 nm (Frankel teaches extending the spectrum into the L-band, but specifies that the network only supports wavelengths up to 1615 nm [see Par. 25], thus this extended L-band does not cover the full L-band spectrum up to 1625 nm, Abst.; Par. 8-11; Par. 24-26; Figures 1-3) and/or less than the S-band having a range of wavelengths from about 1460 nm to about 1530 nm.
Regarding Claim 18, Frankel as modified by Roorda and Wang teaches the optical node of claim 11, further comprising a Raman amplifier in bands with longer distances than a local band (Frankel, system may employ Raman amplifiers to amplify channels in both the C-band and L-band, the L-band used for far-spaced network nodes, Abst.; Par. 8-11; Par. 24-25; Claim 2; Claim 10).
Regarding Claim 19, Frankel as modified by Roorda and Wang teaches the optical node of claim 11, further comprising a fixed multiplexer and demultiplexer structure for an express band (Frankel, MUX 48 and DE-MUX 56, Fig. 4; Par. 27); and a wavelength selective switch for a local band (Frankel, ROADM WSS 58 and 60, Fig. 4; Par. 27).
Regarding Claim 20, Frankel teaches an optical network (fiber optic communication network having one or more optical fibers 30, Fig. 2; Fig. 4; Abst.; Par. 26-27) comprising: at least two nodes (network nodes, Abst.; Par. 8-11; Par. 24-27; Figures 1-4) with optical fibers interconnecting any of the at least two nodes (fiber optic communication network having one or more optical fibers 30, Fig. 2; Fig. 4; Abst.; Par. 26-27); and one or more amplifier nodes between any of the at least two nodes (AMP nodes 116, Fig. 5; Par. 28-30; Abst.; Par. 8-11; Par. 24-27; Fig. 1), each of the at least two nodes include a filter (thin-film optical filter configured to separate the express connection channels and the short connection channels, Par. 9-10; Par. 42; Claim 4; Claim 12) connected to an optical fiber in an optical network (fiber optic communication network having one or more optical fibers 30, Fig. 2; Fig. 4; Abst.; Par. 26-27), wherein the filter is configured to segment an extended optical spectrum on the optical fiber (optical communication systems provided with extended bandwidth coverage using channels, Abst.; Par. 8-11; Par. 24-27; Figures 1-4; thin-film optical filter configured to separate the express connection channels and the short connection channels, Par. 9-10; Par. 42; Claim 4; Claim 12) into a plurality of bands including at least the C-band (88 channels representing conventional C-Band wavelengths, Abst.; Par. 8-11; Par. 24-27; Figures 1-3) and one or more additional bands (40 channels in an extended L-band, Abst.; Par. 8-11; Par. 24-27; Figures 1-4), wherein the plurality of bands are segmented by distance (40 channels in an express L-band for far-spaced network nodes, 88 channels in C-band for shorter connections, Abst.; Par. 8-11; Par. 24-27; Figures 1-7) based on different transmission specifications for the plurality of bands (shorter connections and “far-spaced” connections having different transmission characteristics impacting optical reach, Abst.; Par. 8-11; Par. 24-27; Figures 1-4) that are due to amplifiers used for corresponding bands (channels in C-band may require a traditional C-band amplifier, and channels in the L-band may require a traditional L-band amplifier, Abst.; Par. 24-25), and wherein one or more channels are placed on the optical fiber in a corresponding band of the plurality of bands based on a distance associated with each of the one or more channels (40 channels in an express L-band for far-spaced network nodes, 88 channels in C-band for shorter connections, Abst.; Par. 8-11; Par. 24-27; Figures 1-7).
Frankel does not teach segmenting the bands based on fiber types. However, Frankel does suggest that different fiber types may be used in the network (In an exemplary embodiment, the fiber link 120 is non-dispersion shifted fiber (NDSF) but may be implemented using other types of fiber such as dispersion-shifted fiber (DSF), non-zero dispersion-shifted fiber (NZ-DSF), and the like, Par. 29). Additionally, Roorda teaches that the choice between C-band and L-band depends on the target fiber type, because the L-band works on all fiber types, while the capacity of a C-band is significantly reduced on certain fiber types (Par. 121).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Frankel to include segmenting the bands based on fiber types, because Frankel suggests that different fiber types may be used in the network, and because the choice between C-band and L-band depends on the target fiber type, as the L-band works on all fiber types, while the capacity of a C-band is significantly reduced on certain fiber types. Thus, one of ordinary skill in the art would be motivated to segment the C-band of Frankel onto only fiber types appropriate for the C-band, to ensure no reduction in capacity occurs, whereas the requirements for the L-band are less restrictive.
Additionally, Frankel as modified by Roorda does not teach a tunable edge filter. However, Wang teaches that a tunable edge filter can be designed to separate an input optical signal (601, Fig. 6B) into two separate wave bands (605 and 606, Fig. 6B) above or below an edge of their respective passbands, allowing any particular set of wavebands to be dynamically selected (Par. 24).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Frankel as modified by Roorda such that the filter is a tunable edge filter, because a tunable edge filter can be designed to separate an input optical signal into two separate wave bands above or below an edge of their respective passbands, allowing any particular set of wavebands to be dynamically selected.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frankel as modified by Roorda, and further in view of Sommer et al. US 2006/0268394 A1 (hereinafter Sommer).
Regarding Claim 7, Frankel as modified by Roorda teaches the method of claim 1.
Frankel as modified by Roorda does not teach performing gain flattening filtering with tighter specifications in different bands. However, Frankel does teach the use of Extended Band Erbium-Doped Fiber Amplifiers (EDFAs), which amplify signals in both the C-band (i.e. “local band”) and L-band (i.e. “express band) (Fig. 1; Abst.; Par. 8-11; Par. 13; Par. 24-25; Claim 1; the Extended Band Erbium-Doped Fiber Amplifiers having one continuous bandwidth from approximately 1530 nm to 1615 nm, Par. 25). Additionally, Sommer teaches that it is well-known in the art to employ at least one Gain Flattening Filter (GFF) in optical amplifiers such as EDFAs because commercially employed optical amplifiers typically provide an uneven level of gain across their optical wavelength range which is generally undesirable, as flat gain characteristics, i.e., level signal strength across the operating bandwidth of the system, typically are important in multiplexed optical systems for increased transmission distance, reduced signal-to-noise ratios and other non-linear effects, or to meet other operating requirements of the system (Par. 3-5), and teaches that it is desirable for such GFFs to have different specifications in the C-band and the L-band (different transmission curves described for C-band gain flattening and L-band gain flattening, Par. 6; Par. 29), because the gain-flattening device producer designs the filter to have a transmission curve matching the target loss profile as nearly as is reasonably possible (Par. 6; Par. 29).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Frankel as modified by Roorda to include performing gain flattening filtering with tighter specifications in different bands, because Frankel does teach the use of Extended Band Erbium-Doped Fiber Amplifiers (EDFAs), which amplify signals in both the C-band (i.e. “local band”) and L-band (i.e. “express band), because it is well-known in the art to employ at least one Gain Flattening Filter (GFF) in optical amplifiers such as EDFAs, and because it is desirable for such GFFs to have different specifications in the C-band and the L-band. This would provide the desirable flat gain characteristics important in multiplexed optical systems for increased transmission distance, reduced signal-to-noise ratios and other non-linear effects, or to meet other operating requirements of the system, while designs the filter to have a transmission curve matching the target loss profile as nearly as is reasonably possible for both the C-band and L-band.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frankel as modified by Roorda and Sommer, and further in view of Kan et al. US 2004/0095569 A1 (hereinafter Kan).
Regarding Claim 8, Frankel as modified by Roorda and Sommer teaches the method of claim 7, wherein the C-band is used for a local band (Frankel, 88 channels in C-band for shorter connections, Abst.; Par. 8-11; Par. 24-27; Figures 1-4), and the one or more additional bands include an express band (Frankel, 40 channels in an express L-band for far-spaced network nodes, Abst.; Par. 8-11; Par. 24-27; Figures 1-4) where the gain flattening filtering is performed with a gain equalizer element (Sommer, Par. 4).
Frankel as modified by Roorda and Sommer does not specifically teach a dynamic gain equalizer (DGE) element. However, Kan teaches that a dynamic gain equalizer (DGE) element is a well-known type of gain equalizer for performing gain flattening (Par. 4).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Frankel as modified by Roorda and Sommer to employ a dynamic gain equalizer (DGE) element, because a dynamic gain equalizer (DGE) element is a well-known type of gain equalizer for performing gain flattening, therefore no unexpected results would occur. 

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frankel as modified by Roorda and Wang, and further in view of Sommer.
Regarding Claim 16, Frankel as modified by Roorda and Wang teaches the optical node of claim 11.
Frankel as modified by Roorda and Wang does not teach wherein gain flattening filtering with tighter specifications in different bands. However, Frankel does teach the use of Extended Band Erbium-Doped Fiber Amplifiers (EDFAs), which amplify signals in both the C-band (i.e. “local band”) and L-band (i.e. “express band) (Fig. 1; Abst.; Par. 8-11; Par. 13; Par. 24-25; Claim 1; the Extended Band Erbium-Doped Fiber Amplifiers having one continuous bandwidth from approximately 1530 nm to 1615 nm, Par. 25). Additionally, Sommer teaches that it is well-known in the art to employ at least one Gain Flattening Filter (GFF) in optical amplifiers such as EDFAs because commercially employed optical amplifiers typically provide an uneven level of gain across their optical wavelength range which is generally undesirable, as flat gain characteristics, i.e., level signal strength across the operating bandwidth of the system, typically are important in multiplexed optical systems for increased transmission distance, reduced signal-to-noise ratios and other non-linear effects, or to meet other operating requirements of the system (Par. 3-5), and teaches that it is desirable for such GFFs to have different specifications in the C-band and the L-band (different transmission curves described for C-band gain flattening and L-band gain flattening, Par. 6; Par. 29), because the gain-flattening device producer designs the filter to have a transmission curve matching the target loss profile as nearly as is reasonably possible (Par. 6; Par. 29).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Frankel as modified by Roorda and Wang to include performing gain flattening filtering with tighter specifications in different bands, because Frankel does teach the use of Extended Band Erbium-Doped Fiber Amplifiers (EDFAs), which amplify signals in both the C-band (i.e. “local band”) and L-band (i.e. “express band), because it is well-known in the art to employ at least one Gain Flattening Filter (GFF) in optical amplifiers such as EDFAs, and because it is desirable for such GFFs to have different specifications in the C-band and the L-band. This would provide the desirable flat gain characteristics important in multiplexed optical systems for increased transmission distance, reduced signal-to-noise ratios and other non-linear effects, or to meet other operating requirements of the system, while designs the filter to have a transmission curve matching the target loss profile as nearly as is reasonably possible for both the C-band and L-band.

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frankel as modified by Roorda, Wang and Sommer, and further in view of Kan.
Regarding Claim 17, Frankel as modified by Roorda, Wang and Sommer teaches the optical node of claim 16, wherein the C-band is used for a local band (Frankel, 88 channels in C-band for shorter connections, Abst.; Par. 8-11; Par. 24-27; Figures 1-4), and the one or more additional bands include an express band (Frankel, 40 channels in an express L-band for far-spaced network nodes, Abst.; Par. 8-11; Par. 24-27; Figures 1-4) where the gain flattening filtering is performed with a gain equalizer element (Sommer, Par. 4).
Frankel as modified by Roorda, Wang and Sommer does not specifically teach a dynamic gain equalizer (DGE) element. However, Kan teaches that a dynamic gain equalizer (DGE) element is a well-known type of gain equalizer for performing gain flattening (Par. 4).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Frankel as modified by Roorda, Wang and Sommer to employ a dynamic gain equalizer (DGE) element, because a dynamic gain equalizer (DGE) element is a well-known type of gain equalizer for performing gain flattening, therefore no unexpected results would occur.

Allowable Subject Matter
Claim 2 would be allowable if rewritten to overcome the Objections set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claim 12 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID W LAMBERT whose telephone number is (571)272-7692. The examiner can normally be reached Monday to Friday, 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on (571)272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID W LAMBERT/Examiner, Art Unit 2636